Citation Nr: 9920846	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-51 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals from a 
transurethral resection, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.

By a May 1974 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York denied 
the veteran's claim of entitlement to service connection for 
a postoperative cataract of the right eye.  The veteran was 
informed of the decision, but did not appeal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York , which denied the veteran's claim seeking 
entitlement to an increased for a transurethral resection 
from 20 percent disabling.  

The veteran's claim was initially before the Board in April 
1998, at which it remanded for further development.  At that 
time, the Board denied the veteran's claims of service 
connection for hearing loss as secondary to the service-
connected disability of tuberculosis and determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of entitlement to service connection for 
a right eye disability.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's residuals from a transurethral resection 
are productive of daytime voiding intervals of less than one 
hour; however, the veteran does not require the use of an 
appliance or the wearing of absorbent material which has to 
be changed more than 4 times per day.  

3.  The veteran does not have a urinary tract infection.  


CONCLUSION OF LAW

The criteria for an entitlement to an increased rating, of 40 
percent, but not greater, for residuals of a transurethral 
resection are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.115a, 4.115b, Diagnostic Code 7527 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By a decision dated July 1959, the Board granted the veteran 
entitlement to service connection for prostatitis.  

By a rating decision dated May 1974, the RO recharacterized 
the veteran's service-connected prostatitis as transurethral 
resection and assigned a 20 percent rating.  

In January 1996, the veteran underwent a cystoscopy.  
Preoperative and postoperative diagnoses were voiding 
dysfunction.  Findings showed that the flow study was within 
normal limits.  The cystometrogram was also within normal 
limits.  The veteran had a spontaneous contraction at about 
300 cc. which was just on the borderline of normal, but once 
he had the contraction, again he was able to empty the 
bladder and complete the emptying.  Cystoscopy showed a 
normal urethra to the level of the sphincter.  The resection 
was very close to the sphincter.  There was no prostatic 
tissue left and no prostatic obstruction, and there was no 
bladder neck obstruction.  The bladder itself was completely 
normal with a normal urothelium, normal ureteric orifices 
which were quite close to the bladder neck, and no other 
abnormality.  

The examiner concluded that the veteran had had back 
operation, a minor stroke, and had had two transurethral 
resection of prostate, had intermittent problems with pain in 
the left lower quadrant radiating into the scrotum.  The 
examiner noted that whenever the veteran had these problems, 
he also got urinary incontinence.  The examiner concluded 
that this was due to basically possible constipation or 
possible irritable bowel, and advised the veteran take 
Metamucil regularly.  The examiner commented that in between 
episodes, he did not have any problems whatsoever.  The 
examiner commented that he did not think any urologic 
medication was indicated other than Metamucil to deal with 
his bowel.  

In the veteran's Substantive Appeal dated August 1996, he 
stated that his transurethral resection should be awarded 
higher due to pain and his inability to be still for only a 
few minutes.  He stated that it was a definite industrial 
impairment.  

Copies of VA Medical Center treatment reports were submitted 
from August 1996 to March 1997.  In August 1996, it was noted 
that the veteran had a long history of urinary symptoms.  It 
was noted that he had a frequent urge to void in small 
amounts, with no real incontinence.  

The veteran underwent a VA echogram of his scrotum in January 
1997.  The examiner commented that the testicles were 
unremarkable in appearance except for a tiny cyst on the 
left, likely a tunic albuginea cyst.  It was further noted 
that the findings of a tiny cyst in the right epididymal 
head, a small right hydrocele containing some septations and 
particulate debris, and some particulate debris in the small 
amount of fluid in the left tunica vaginalis, might all be 
post-inflammatory in origin, perhaps due to old epididymitis, 
although the veteran did not recall a definite history of 
this.  

The veteran underwent a urethroscopy at the VA Medical Center 
in February 1997.  The operation was performed because the 
veteran was unable to pass a cystometrogram catheter.  
Findings were stricture of the urethra at the level of the 
bulbar urethra.  The surgeon noted that they were unable to 
pass a cystoscope, so the cystoscope was removed, and the 
veteran was scheduled for an internal cystourethrotomy in 
March.  Postoperative diagnosis was urethral stricture.  

In March 1997, the veteran was seen at the VA Medical Center 
and it was noted that the veteran was voiding better, and 
only one time nocturnally.  

A report of contact form dated April 1997 from the VA Medical 
Center confirmed that the veteran was scheduled for a VA 
genitourinary examination in August 1996, but that the 
results were lost. 

In a statement dated August 1998, the veteran stated that he 
had pain in his left side above the testicle as well as pain 
in the testicles.  He described trouble with his urine.  

The veteran underwent a VA examination in November 1998.  The 
veteran complained of difficulty with urination.  He 
complained of symptoms of dribbling, hesitancy, a weak 
stream, and nocturia about four times.  He also complained of 
left groin pain and tenderness in the bilateral testicles and 
left flank pain.  It was noted that the veteran had 
significant genitourinary history for having a transurethral 
resection of prostate in 1974 and 1994 and having had an 
internal urethrotomy approximately in 1996.  

The examiner commented on the laboratory data and noted that 
the last prostate-specific antigen in June 1998 was 0.5.  The 
examiner commented on a recent IVP in July 1998 which was 
noted to have some irregular borders noted on the left 
kidney.  The examiner commented on a recent renal sonogram 
done on August 1998 which was read as having a 3.6 mm. mid to 
upper pole calculus and a left parapelvic cyst.  The examiner 
also commented that the veteran had a testicular sonogram 
done a year prior in 1997 which was essentially negative 
except for a very tiny 4.0 mm. cyst noted on the left 
testicle periphery likely a tunica albuginea cyst and a small 
right hydrocele and a small cyst on the head of the right 
epididymis.  


Examination showed that there was no evidence of groin 
hernias.  The testicles were distended bilaterally, and 
minimally tender to palpation.  It was noted that the 
prostate was irregular likely secondary to previous to 
transurethral resections of the prostate.  The examiner's 
assessments were bladder outlet obstruction, treated for 
benign prostatic hypertrophy in the past, history of urethral 
stricture disease, and para pelvic cyst noted on the renal 
sonogram.  

The examiner specifically commented that there was no 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence requiring the use of an appliance or the 
wearing of absorbent material which must be changed more than 
4 times per day.  The examiner also commented that the 
veteran was not required to wear absorbent materials which 
must be changed 2-4 times per day.  The examiner also 
commented that the veteran has urinary frequency with daytime 
voiding intervals less than one hour, and that he experienced 
nocturia 4 times per night.  The examiner also commented that 
the veteran had bladder outlet obstruction with no urinary 
retention requiring intermittent or continuous 
catheterization.  


Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The evidence has been properly developed and 
there is no further VA duty to assist the veteran with his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).



Prostate gland injuries or infections are rated as a voiding 
dysfunction or a urinary tract infection, whichever is 
predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1998).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  

Regarding continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent rating is warranted when the wearing of absorbent 
materials is required which must be changed less than two 
times a day.  A 40 percent rating is warranted when the 
wearing of absorbent materials is required which must be 
changed two to four times a day.  A 60 percent disability 
rating is warranted when the use of an appliance or wearing 
of absorbent materials is required which must be changed more 
than four times a day. 38 C.F.R. § 4.115a (1998).

For urinary frequency, a 20 percent evaluation is warranted 
when there is either a daytime voiding interval that is 
between one and two hours or an awakening to void three to 
four times a night.  A 40 percent disability rating is 
warranted when there is either a daytime voiding interval 
that is less than one hour or an awakening to void five or 
more times per night. 38 C.F.R. § 4.115a (1998).

For obstructed voiding, there is no 20 percent rating for 
application.  A 30 percent rating is warranted when there is 
urinary retention that requires intermittent or continuous 
catheterization. C.F.R. § 4.115a (1998).

For a urinary tract infection, there is no 20 percent rating 
for application.  A 30 percent disability rating is warranted 
when there is a recurrent symptomatic infection that requires 
drainage, frequent hospitalizations (greater than twice a 
year), and/or continuous intensive management.  When there is 
poor renal function, the disability is to be rated as poor 
renal dysfunction.  38 C.F.R. § 4.115a (1998).

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(1998). 

The veteran's service-connected residuals of a transurethral 
resection (formerly labeled as prostatitis) has been rated 
under Diagnostic Code 7527, for prostate gland injuries or 
infections.  Diagnostic Code 7527 instructs to rate such 
disability as either a voiding dysfunction or a urinary tract 
infection.  As the evidence does not show that the veteran 
has a urinary tract infection, his disability will be rated 
as a voiding dysfunction.  As noted above, when conditions 
are rated under voiding dysfunction under 38 C.F.R. § 4.115a, 
they can be rated on the basis of urine leakage, frequency, 
or obstructed voiding.  

At the veteran's most recent VA examination in November 1998, 
the examiner commented that the veteran had urinary frequency 
with daytime voiding intervals of less than one hour and 
nocturia four times per night.  Also, an August 1996 VA 
treatment record that the veteran had a frequent urge to void 
in small amounts.  

As noted above, when voiding dysfunction is rated based on 
urinary frequency, a 40 percent rating is warranted when 
there is a daytime voiding interval of less than one hour.  
The findings from the November 1998 VA examination as 
described above support such a rating.  Evidence against such 
a finding includes a VA treatment note from March 1997 which 
noted that the veteran was voiding better and was only 
voiding one time nocturnally.  Other evidence against such a 
finding are the results from a January 1996 cystoscopy which 
concluded that the veteran got urinary incontinence due to 
basically possible constipation or possible irritable bowel.  
It was also noted at that time that in addition to the 
veteran's two transurethral resections, he also had had a 
back operation, a minor stroke, and intermittent problems 
with pain radiating into the scrotum.  



However, given the very specific finding from the November 
1998 VA examination that the veteran had daytime voiding 
intervals of less than one hour, and the fact that the 
physician who commented on the January 1996 cystoscopy did 
not definitively say from which disorder the veteran's 
symptoms of frequent urination stemmed from, the benefit of 
the doubt is given to the veteran, and the 40 percent rating 
for urinary frequency is granted to the veteran.  

As the examiner at the veteran's November 1998 VA examination 
specifically commented that the veteran did not require the 
use of an appliance or the wearing of absorbent material 
which had to be changed more than 4 times per day, the 
veteran is not entitled to a 60 percent rating when voiding 
dysfunction is rated as urine leakage under 38 C.F.R. 
§ 4.115a.  The 60 percent rating is the only possible rating 
higher than 40 percent for urine leakage, urinary frequency, 
or obstructed voiding.  

Accordingly, the evidence supports the grant of entitlement 
to an increased rating of 40 percent, but not greater, for 
residuals of a transurethral resection, and the veteran's 
claim is granted to that extent, subject to the laws and 
regulations governing the disbursement of monetary benefits. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 
4.115a, 4.115b, Diagnostic Code 7527 (1998). 

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examinations to determine the nature and 
severity of the residuals of the veteran's transurethral 
resection.  The record is complete with records of prior 
medical history and rating decisions.  Therefore, the RO and 
the Board have considered all the provisions of Parts 3 and 4 
that would reasonably apply in this case.  


ORDER

Entitlement to an increased rating of 40 percent, but not 
greater, for residuals of a transurethral resection, is 
granted.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

